UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-1660



JOHN PAUL TURNER,

                                                Plaintiff - Appellant,

          versus


JUDGES, UNITED STATES DISTRICT COURT, WESTERN
DISTRICT OF VIRGINIA,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (MISC-01-21-7)


Submitted:   August 23, 2001                 Decided:   August 29, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Paul Turner appeals the district court’s order denying

his motion for leave to proceed in forma pauperis.       The district

court denied the motion because Turner failed to comply with the

terms of a prefiling injunction.       We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we deny the motion for leave to proceed in forma pauperis

and dismiss the appeal on the reasoning of the district court.    See

Turner v. Judges, No. MISC-01-21-7 (W.D. Va. filed May 9, 2001;

entered May 10, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                             DISMISSED




                                   2